Exhibit AÉROPOSTALE REPORTS RECORD JUNE SALES RESULTS Same Stores Sales Increase 12% Raises Second Quarter Guidance New York, New York – July 9, 2009 - Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual and active apparel for young women and men, today announced that total net sales for the five-week period ended July 4, 2009 increased 20% to $163.2 million, from $136.0 million for the five-week period ended July 5, 2008. The Company’s same store sales increased 12% for the month, compared to a same store sales increase of 12% in the year ago period. Year to date, total net sales have increased 23% to $704.2 million, from $574.7 million in the year ago period. Year to date, same store sales have increased 12%, compared to a same store sales increase of 10% last year. The Company noted that the strength of its summer collection, coupled with the successful execution of its pre-planned promotions, led to solid increases in both sales and merchandise margins. Accordingly, both the level and composition of its inventories are well positioned as the Company heads into the peak back to school selling season. Second Quarter Guidance: Based on the better than expected sales and margins for the month, the Company now believes it will achieve net earnings in the range $0.45 to $0.47 per diluted share, compared to its previously issued earnings guidance in the range of $0.43 to $0.45 per share. This guidance includes pre-tax charges of approximately $3.0 million, or $0.03 per diluted share, related to the closing of the Jimmy’Z concept. The Company achieved net earnings of $0.31 per share in the second quarter last year. To hear the Aéropostale prerecorded June sales message, please dial (866) 644-7738 or (585) 267-8033. About Aéropostale, Inc. Aéropostale, Inc. is a mall-based, specialty retailer of casual apparel and accessories, principally targeting 14 to 17 year-old young women and men through its
